DETAILED ACTION

Previous Rejections
Applicant’s arguments, filed 09/21/2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 14-16, 18-21 and 22-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Abebe et al (WO 2011/060256), in view of Shell et al (USP 6,340,475), further in view of Grenier et al (US 2008/0221174 A1) and further in view of Manucheri et al (US 2010/0298243).
Abebe disclosed, at claims 1 and 5, a bilayer tablet comprising a first metformin extended release hydrochloride layer comprising binders, lubricants and glidants (e.g., excipients), a second SGLT-2 inhibitor (generally) layer, and a film coating that covered the first and second layers. The SGLT-2 formulation was disclosed as immediate release, st full paragraph, the SGLT-2 inhibitor layer was disclosed as comprising fillers, disintegrants, glidants and lubricants (e.g., excipients).
The composition was useful in the treatment of type II diabetes (background of the invention). Abebe disclosed 1000 mg metformin, at Example 4.
Abebe did not specifically limit the metformin layer to consisting of metformin hydrochloride, polyethyleneoxide, hydroxypropylmethylcellulose (HPMC) and magnesium stearate, as recited in claim 1. Further, although Abebe generally disclosed SGLT-2 inhibitors, Abebe did not specifically disclose 1 -chloro-4-(((3-D-glucopyranos-1 -yl)-2-[4-((S)-tetrahydrofuran-3-yloxy)-benzyl]-benzene, as recited in claims 1 and 19-21. Although Abebe disclosed a film coating that covered the first and second layers, Abebe did not specifically distinguish said film coating as a barrier coating comprising a mixture of HPMC, polyethylene glycol and titanium dioxide, as recited in claim 1.
Shell taught drugs formulated as unit oral dosage forms by incorporating them into polymeric matrices comprised of hydrophilic polymers that swelled upon inhibition of water to a size that was large enough to promote retention of the dosage form in the stomach during the fed mode. The swollen polymeric matrix, having achieved sufficient size, remained in the gastric cavity for several hours if administered while the patient was in the fed mode, and remained intact long enough for substantially all of the drug to be released before substantial dissolution of the matrix occurred. The process of matrix swelling, together with diffusion retardation by selection of specific polymers, polymer molecular weights, and other variables, resulted in a sustained and controlled delivery rate of the drug to the gastric cavity [abstract].
® (e.g., polyethylene oxide swelling polymer), magnesium stearate and HPMC, plus an additional coating (e.g., barrier coat) of HPMC [Examples 5 and 10].
It would have been prima facie obvious to one of ordinary skill in the art to have substituted Abebe’s drug layer with Shell’s drug layer, which consisted of metformin hydrochloride, polyethylene oxide as a swelling polymer, magnesium stearate and HPMC. An ordinarily skilled artisan would have been motivated to have made said substitution, because the process of matrix swelling, together with diffusion retardation by the selection of specific polymers (e.g., polyethylene oxide), polymer molecular weights, and other variables (e.g., HPMC and magnesium stearate), resulted in a sustained and controlled delivery rate of the drug (e.g., metformin hydrochloride) to the gastric cavity, as taught by Shell [Shell, at the abstract, and at Examples 5 and 10].
The combination of Abebe and Shell did not teach a combination of HPMC, polyethylene glycol and titanium dioxide.
Grenier taught controlled release oral dosage forms (e.g. tablet) containing one or more barrier layers [abstract], said barrier layer(s) generally comprising swellable polymers and excipients, carriers and/or additives [0013]. Said polymer comprised hydroxypropyl methylcellulose [0056]. Said carrier comprised plasticizers and pigments as conventional ingredients (e.g., polyethylene glycol and titanium dioxide) [0080, 0082]. The barrier layer(s) serve to prevent, for a predetermined amount of time, the release of the drug contained in the central layer or core [0055].
It would have been prima facie obvious to one of ordinary skill in the art to include a combination of HPMC, polyethylene glycol and titanium dioxide within the combined 
The combined teachings of Abebe, Shell and Grenier did not teach 1-chloro-4-(((3-D-glucopyranos-1-yl)-2-[4-((S)-tetrahydrofuran-3-yloxy)-benzyl]-benzene.
However, Manucheri disclosed, at the abstract, a pharmaceutical composition comprised of one or more SGLT-2 inhibitor compounds in combination with one or more therapeutic agents, suitable for the treatment of metabolic disorders, including type 2    diabetes mellitus. Said SGLT-2 inhibitor was disclosed as 1-chloro-4-(((3-D-glucopyranos-1-yl)-2-[4-((S)-tetrahydrofuran-3-yloxy)-benzyl]-benzene (Manucheri, claim 1), and was taught at 1-1000 mg/dose [0135].
Manucheri was silent the release of the active agents.
Since Abebe generally disclosed SGLT-2 inhibitors for the treatment of type 2 diabetes, it would have been prima facie obvious to one of ordinary skill in the art to have included 1 -chloro-4-(((3-D-glucopyranos-1-yl)-2-[4-((S)-tetrahydrofuran-3-yloxy)-benzyl]-benzene within Abebe, as taught by Manucheri.
It would have been prima facie obvious to one of ordinary skill in the art to have included  1-chloro-4-(((3-D-glucopyranos-1-yl)-2-[4-((S)-tetrahydrofuran-3-yloxy)-benzyl]-benzene at 1-1000 mg/dose, because at said dosage, the ingredient is effective in the treatment of type 2 diabetes, as was taught by Manucheri at [0135].

Further, it is prima facie obvious to combine two compositions, each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose. The idea for combining them flows logically from their having been individually taught in the prior art. In the instant case, it is prima facie obvious to combine the actives of Abebe and Manucheri, in order to form a composition useful in the treatment of type 2 diabetes, as taught by the combination of Abebe and Manucheri. See MPEP 2144.06.
Claims 14-16 are rendered prima facie obvious because Abebe disclosed a third coating that coated the second coating (e.g., final coating) (Abebe at claims 27-28 and at page 29, embodiment (2)). The coatings were disclosed as film coatings comprising HPMC, PVA, glidants and plasticizers, as discussed above.
Claim 18 is rendered prima facie obvious because titanium dioxide in the coating was taught by Abebe, at page 26, first line.
Claims 19-21 are rendered prima facie obvious because Abebe disclosed that the coating layer comprised HPMC, triacetin, PEG and talc, at page 25, lines 19-28. 
Claims 22-24 are rendered prima facie obvious because Abebe disclosed formulations comprised of ingredients at amounts determined by an ordinarily skilled artisan, at page 40, last paragraph (e.g., therapeutic agents disclosed at page 40, last paragraph; and, excipients and release modifiers disclosed on page 41, last 
It would have been prima facie obvious to one of ordinarily skill in the art to formulate the composition of the combined references with amounts of ingredients as desired. An ordinarily skilled artisan would have been motivated because Abebe taught formulations comprised of ingredients and amounts determined by an ordinarily skilled artisan [Abebe, page 40, last paragraph and page 41, last paragraph until page 43, first paragraph].

Response to Arguments
Applicant's arguments filed 09/21/21 have been fully considered but they are not persuasive. 
In response to the Applicant's argument that Abebe and Shell do not teach or provide any guidance for a barrier coat, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In the instant case, Abebe does not have to provide teaching or guidance for barrier coatings, where Grenier taught/guided the skilled .

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Abebe et al (WO 2011/060256), in view of Shell et al (USP 6,340,475), further in view of Grenier et al (US 2008/0221174 A1), further in view of Manucheri et al (US 2010/0298243) and further in view of Jeffers et al (US 2007/0264370).
The 35 U.S.C. 103(a) rejection over Abebe, in view of Shell, Grenier and Manucheri has been discussed above.
Although Abebe disclosed PEG as a plasticizer in the coating, Abebe did not specifically disclose PEG 800, as recited in claim 9.
However, Jeffers disclosed compositions in solid dosage form (e.g., tablets disclosed at [0057]), comprising PEG 800 as a suitable plasticizer, wherein said plasticizer makes film coatings less brittle, at [0035].
Jeffers did not disclose an extended release core comprising metformin.
Since Abebe disclosed plasticizers generally within the coating layer, it would have been prima facie obvious to one of ordinary skill in the art to include PEG 800 within Abebe, as taught by Jeffers. An ordinarily skilled artisan would have been motivated to make the coating less brittle, as taught by Jeffers, at [0035]. It is prima facie obvious to select PEG 800, as a known material for incorporation into a composition, based on its recognized suitability for its intended use as a plasticizer, as taught by Jeffers.
Response to Arguments
The Applicant re-iterated and incorporated previous responses therein.
The Examiner maintains responses over the rejection of claim 9.

Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Abebe et al (WO 2011/060256), in view of Shell et al (USP 6,340,475), further in view of Grenier et al (US 2008/0221174 A1), further in view of Manucheri et al (US 2010/0298243) and further in view of Grillo et al (USP 6,348,090).
The 35 U.S.C. 103(a) rejection over Abebe, in view of Shell, Grenier and Manucheri has been discussed above.
Additionally, Abebe taught Opadry® II as the film coat, wherein the weight of the film coat was 44 mg, at Example 4. 
Although Abebe taught the weight of the film coat at 44 mg, Abebe was not as specific the amount as recited in claim 11 (e.g., 50-100 mg).
Grillo taught a coating composition for pharmaceutical tablets, at the abstract. The coating composition comprised 100 mg Opadry II (col 13, formulation B).
Grillo did not teach an extended release metformin hydrochloride core.
Abebe was not silent as the amount of the coating (e.g., 44 mg disclosed at Example 4). However, Abebe was not as specific the amount recited. 
Nevertheless, Grillo taught that this ingredient was useful at 100 mg, an amount that reads on the amount instantly recited. This ingredient, and its amount, is recognized to have different effects (greater or less coating of the tablet, as taught by Abebe and Grillo) with changing amounts used. Thus, both the general conditions (the concentration) .

Response to Arguments
The Applicant re-iterated and incorporated previous responses therein.
The Examiner maintains responses over the rejection of claim 11.

Claims 25-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Abebe et al (WO 2011/060256), in view of Shell et al (USP 6,340,475), further in view of Grenier et al (US 2008/0221174 A1), further in view of Manucheri et al (US 2010/0298243) and further in view of Babcock et al (US 2001/0053791 A1).
The 35 U.S.C. 103(a) rejection over Abebe, in view of Shell, Grenier and Manucheri has been discussed above.
Although, Grenier generally taught swellable polymers in the barrier coating, as previously discussed, the combined teachings of Abebe, Shell, Grenier and Manucheri did not specifically teach polydextrose, as recited in claims 25-26.
However, Babcock taught polydextrose as a swellable polymer [0075].
It is prima facie obvious to select polydextrose, as a known material for incorporation into a composition, based on its recognized suitability for its intended use as a swellable polymer, as taught by Babcock [Babcock; 0075].

1 -chloro-4-(((3-D-glucopyranos-1 -yl)-2-[4-((S)-tetrahydrofuran-3-yloxy)-benzyl]-benzene, PEG (e.g., PEG 6000 taught by Manucheri at Example D; Abebe generally taught PEG, which includes the species of PEG 6000 and PEG 8000), PEO (e.g., taught generally, which includes the high molecular weight species), HMPC (e.g., generally taught, which includes species of different viscosities), and talc were disclosed by the combination of the cited references, as discussed above. It would have been prima facie obvious to one of ordinarily skill in the art to formulate the composition of the combined references with amounts of ingredients as desired.
An ordinarily skilled artisan would have been motivated because Abebe taught formulations comprised of ingredients and amounts determined by an ordinarily skilled artisan [Abebe, page 40, last paragraph and page 41, last paragraph until page 43, first paragraph].
Further, regarding claim 25, Abebe disclosed 1000 mg metformin, at Example 4; Manuchuri taught the SGLT-2 inhibitor at 1-1000 mg, as discussed above. A prima facie case of obviousness exists because of overlap, as discussed above.
Further, regarding claim 26, Abebe disclosed 1000 mg metformin, at Example 4; Manuchuri taught the SGLT-2 inhibitor at 1-1000 mg, as discussed above. A prima facie case of obviousness exists because of overlap, as discussed above.
Response to Arguments
The Applicant re-iterated and incorporated previous responses therein.
The Examiner maintains responses over the rejection of claim 26. Claim 25 was not separately traversed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELESTE A RONEY whose telephone number is (571)272-5192. The examiner can normally be reached Monday-Friday; 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the 





/CELESTE A RONEY/           Primary Examiner, Art Unit 1612